ORDER OF INTERIM SUSPENSION
On March 16, 1993, an Application for the Interim Suspension of Kenneth Rau of Bismarck, North Dakota, a member of the Bar of North Dakota, was filed pursuant to Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Court considered the matter, and
ORDERED, that the certificate of admission to the Bar of the State of North Dakota of Kenneth Rau be suspended effective immediately and no 1993 license be issued until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application, subject to the provisions of Rule 3.4, NDPRLDD; and
IT IS FURTHER ORDERED, that any and all accounts that Respondent Rau may have at Norwest Bank, Bismarck, ND, be frozen and that Rau be ordered to make no transfers whatsoever of client funds from Norwest Bank or any other accounts or property, either directly or indirectly.
IT IS FURTHER ORDERED, that Respondent Rau give notice to his clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court.
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE, Chief Justice
/s/ Beryl J. Levine BERYL J. LEVINE, Justice
/s/ William A. Neumann WILLIAM A. NEUMANN, Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM, Justice
Due to unavoidable absence,'Justice HERBERT L. MESCHKE did not participate in this decision.